Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 18, the prior art of record does not disclose or suggest an implantable prosthetic valve including a leaflet structure positioned within and secured to an annular frame, an annular outer skirt positioned around an outer surface of the frame, the skirt having an intermediate portion including a slack that buckles radially outwards and a self-expandable fabric including fibers extending in an axial direction, in combination with the other claimed elements.
Regarding claim 13, the prior art of record does not disclose or suggest an implantable prosthetic valve including a leaflet structure positioned within and secured to an annular frame, an annular outer skirt positioned around an outer surface of the frame, the skirt having an intermediate portion including a slack that buckles radially outwards and a self-expandable fabric including a weave of warp and weft fibers, wherein 10-15 percent of the weft fibers are made of shape-memory material, in combination with the other claimed elements.
Regarding claim 16, the prior art of record does not disclose or suggest an implantable prosthetic valve including a leaflet structure positioned within and secured to an annular frame, an annular outer skirt positioned around an outer surface of the frame, the skirt having an intermediate portion including a slack that buckles radially outwards and a self-expandable fabric including fibers extending in an axial direction, the fibers include a diameter of 4-6Mils, in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771